Citation Nr: 1450782	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  11-32 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether there is new and material evidence sufficient to reopen the claim of entitlement to service connection for a right shoulder disability.  

2.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from March 2005 to June 2005, from June 2007 to October 2007, and from June 2010 to October 2010. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In July 2013, the Veteran was afforded a personal hearing before the undersigned.  A transcript of the hearing is of record.  

The issue of service connection for a fractured tooth implant has been raised by the Veteran in a December 2011 substantive appeal, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issue of service connection for a right shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a decision in January 2008, the RO denied the claim of service connection for a right shoulder disability; after the Veteran was notified of the adverse determination and of his appellate rights, he did not appeal the rating decision and no new and material evidence was submitted within one year of the rating determination; thus, the rating decision became final on the evidence of record. 

2.  The additional evidence presented since the RO's January 2008 rating decision, pertaining to service connection for a right shoulder disability, raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The criteria for reopening a previously denied claim of service connection for a right shoulder disability are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO denied service connection for a right shoulder disability in January 2008 based on the lack of evidence showing that the preexisting right shoulder disability was permanently worsened as a result of service based on the service treatment records being silent for complaints, treatment or further diagnosis of a right shoulder condition during service.  This decision is final.  38 U.S.C.A. § 7103(a); 38 C.F.R. § 3.160(d).

In February 2010, the Veteran filed a request to reopen the claim.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

'New' evidence is defined as existing evidence not previously submitted to agency decisionmakers.  'Material' evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The relevant evidence received since the January 2008 rating decision includes a statement dated December 2011 from C.C.R., an orthopedic physician assistant, stating that the Veteran was treated for a shoulder disability during service in 2005.  

This evidence is new and material, as it was not of record at the time of the last rating decision, and it relates to a material element of the claim.  It demonstrates that the Veteran was treated for his claimed right shoulder disability during service.  Reopening the claim is warranted.  


ORDER

New and material evidence having been submitted, the petition to reopen the claim for service connection for a right shoulder disability is granted.


REMAND

As the RO has not adjudicated the reopened claim of service connection for a right shoulder disability on the merits, due process requires that the claim be remanded for initial consideration of all the evidence by RO.  The December 2011 statement from C.C.R., an orthopedic physician assistant, indicates treatment for a shoulder condition during active duty.  However, it is unclear if the statement refers to the left or right shoulder.  Additional development is required in this case.  Savage v. Shinseki, 24 Vet. App. 259 (2011) (holding that fulfillment of the duty to assist requires that VA seek clarification of private medical evidence in certain circumstances).

Accordingly, the case is REMANDED for the following action:

1.  Contact the individual who provided the December 2011 statement about providing treatment on the Veteran's shoulder during service and ask this individual to clarify if he treated the Veteran's left or right shoulder.  If unable to contact the individual, ask the Veteran to provide a statement from the individual clarifying whether he treated the Veteran's left or right shoulder in service.  

2.  If a response is received indicating treatment for a right shoulder disability during service, schedule the Veteran for a VA examination.  The examiner must review the claims file.  Please ask the examiner to determine if it is at least as likely as not (a degree of probability of 50 percent or higher) that any currently diagnosed right shoulder disability is related to the Veteran's period of active duty military service from March to June 2005.  Please note that for purposes of this examination, the examiner must assume that the Veteran did NOT have a pre-existing right shoulder disability upon entry into active duty service in March 2005 (in spite of a history of a right labral tear) because the March 2005 examination report notes that the upper extremities were clinically evaluated as normal.  

3.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


